NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanraman et al. (US 2017/0139072 A1, “Kalyanraman”) in view of Barolak (US 7660197 B2, cited by the applicants).
Claim 1, Kalyanraman teaches a method of identifying a micro-annulus outside a casing in a cemented wellbore [0007], the method comprising: transmitting an acoustic pulse incident on the casing ([0026] discloses that the acoustic logging tool 26 may obtain a pulse echo measurement. To receive an echo, the tool must transmit an acoustic pulse.); making a measurement of a first acoustic impedance value from pulse-echo information generated responsive to an echo of the acoustic pulse reflected from the casing ([0026]; [0028] disclose regarding obtaining a plurality of measurements of acoustic impedance from ultrasonic waves); making a measurement of a second acoustic impedance value from propagating wave information generated responsive to the propagating acoustic wave ([0026]; [0028] disclose regarding obtaining a plurality of measurements of acoustic impedance from ultrasonic waves); and determining from the first acoustic impedance value and the second acoustic impedance value a presence of a micro-annulus between the casing and the cement (Fig.7; [0026]; [0028] disclose that these measurements may be used as acoustic cement evaluation data in a solid-liquid-gas (SLG) model map to identify likely locations where solid, liquid, or gas is located in the annulus 20 behind the casing 22. [0031] discloses that the data 36 may be processed to further characterize microannuli, such as discriminate between regions having wet microannulus and dry microannulus. Thus, before characterizing the microannuli, their presence is identified.). 
As to the limitation, “propagating a circumferential acoustic wave in the casing,” Kalyanraman teaches a plurality of measurements of acoustic impedance from acoustic waves are obtained by the acoustic logging tool which are used as acoustic cement evaluation data in a solid-liquid-gas (SLG) model map to identify likely locations where solid, liquid, or gas is located in the annulus behind the casing [0026]. To have the SLG model map, data are essentially required to collect from all points from interior. And to have it, the acoustic wave is 
Kalyanraman does not explicitly teach that propagating a circumferential acoustic wave in the casing.
However, Barolak teaches an apparatus and method for evaluating a tubular within a borehole wherein the apparatus includes a plurality of acoustic transducers configured to generate and receive first and second acoustic waves in the tubular. The first and second acoustic waves differ from each other in a direction of propagation and/or a direction of polarization (col.2; lines 60-65). The acoustic sensors comprise electromagnetic acoustic transducers (EMATS) assembled in a pattern to obtain measurements of ultrasonic velocities for the purpose of determining a stress on a material (col.4; lines 54-57). Further, FIG.3D shows a cross-sectional view of a meander coil EMAT configuration for exciting obliquely propagating L (long) or SV waves, Rayleigh waves, or guided modes (such as Lamb waves) of plates (col.6; lines 36-39). Further, EMATS produce horizontally polarized shear-wave propagating along the tool axis and circumferential to the tool axis (col.7; lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalyanraman’s sensor with the teaching of Barolak since both arts are related to borehole/wellbore inspection method/system using ultrasonic technique. Kalyanraman discloses in [0041] that the ultrasonic measurements may include, for example, pulse-echo measurements, flexural attenuation, or any other suitable ultrasonic measurement. Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Barolak regarding propagating the circumferential acoustic wave in the casing since it is a suitable replacement for ultrasonic measurement. 
Claim 5, Kalyanraman teaches a method of identifying a micro-annulus outside a casing in a cemented wellbore [0007], the method comprising: transmitting an acoustic pulse incident on the casing ([0026] discloses that the acoustic logging tool 26 may obtain a pulse echo measurement. To receive an echo, the tool must transmit an acoustic pulse.); making a measurement of a first acoustic impedance value from pulse-echo information generated responsive to an echo of the acoustic pulse reflected from the casing ([0026]; [0028] disclose regarding obtaining a plurality of measurements of acoustic impedance from ultrasonic waves); making a measurement of a second acoustic impedance value from propagating wave information generated responsive to the propagating acoustic wave ([0026]; [0028] disclose regarding obtaining a plurality of measurements of acoustic impedance from ultrasonic waves); and estimating a property of a micro-annulus between the casing and the cement from the first impedance value and the second impedance value (Fig.7; [0026]; [0028] disclose that these measurements may be used as acoustic cement evaluation data in a solid-liquid-gas (SLG) model map to identify likely locations where solid, liquid, or gas is located in the annulus 20 behind the casing 22. [0031] discloses that the data 36 may be processed to further characterize microannuli, such as discriminate between regions having wet microannulus and dry microannulus. Thus, characterizes of the microannuli are determined.). 
As to the limitation, “propagating a circumferential acoustic wave in the casing,” Kalyanraman teaches a plurality of measurements of acoustic impedance from acoustic waves are obtained by the acoustic logging tool which are used as acoustic cement evaluation data in a solid-liquid-gas (SLG) model map to identify likely locations where solid, liquid, or gas is located in the annulus behind the casing [0026]. To have the SLG model map, data are essentially required to collect from all points from interior. And to have it, the acoustic wave is 
Kalyanraman does not explicitly teach that propagating a circumferential acoustic wave in the casing.
However, Barolak teaches an apparatus and method for evaluating a tubular within a borehole wherein the apparatus includes a plurality of acoustic transducers configured to generate and receive first and second acoustic waves in the tubular. The first and second acoustic waves differ from each other in a direction of propagation and/or a direction of polarization (col.2; lines 60-65). The acoustic sensors comprise electromagnetic acoustic transducers (EMATS) assembled in a pattern to obtain measurements of ultrasonic velocities for the purpose of determining a stress on a material (col.4; lines 54-57). Further, FIG.3D shows a cross-sectional view of a meander coil EMAT configuration for exciting obliquely propagating L (long) or SV waves, Rayleigh waves, or guided modes (such as Lamb waves) of plates (col.6; lines 36-39). Further, EMATS produce horizontally polarized shear-wave propagating along the tool axis and circumferential to the tool axis (col.7; lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalyanraman’s sensor with the teaching of Barolak since both arts are related to borehole/wellbore inspection method/system using ultrasonic technique. Kalyanraman discloses in [0041] that the ultrasonic measurements may include, for example, pulse-echo measurements, flexural attenuation, or any other suitable ultrasonic measurement. Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Barolak regarding propagating the circumferential acoustic wave in the casing since it is a suitable replacement for ultrasonic measurement. 
Claims 2 and 6, the method of claims 1 and 5 are taught by Kalyanraman in view of Barolak.
Kalyanraman does not explicitly teach that determining the presence of the micro-annulus between the casing and the cement comprises determining a variation metric derived from the first acoustic impedance value and the second acoustic impedance value is greater than a variation metric threshold. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kalyanraman art to arrive at the instant invention because Kalyanraman utilizes tow impedances, Z(sonic) and Z(ultrasonic), to determine presence and types of microannulus, as shown in fig.7. Fig.7 shows that the Z(a) and Z(u) have different relationships to identify different microannulus. It would have been obvious to one of ordinary skill in the art to use a variation metric threshold using different conditions of Fig.7, to determine the presence of the micro-annulus between the casing and the cement. 

Regarding Claim 3 and 7, the method of claims 2 and 5 are taught by Kalyanraman in view of Barolak.
Kalyanraman does not explicitly teach that determining the variation metric using at least a ratio of the first acoustic impedance value and the second acoustic impedance value. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kalyanraman art to arrive at the instant invention because Kalyanraman utilizes tow impedances, Z(sonic) and Z(ultrasonic), to determine presence and types of microannulus, as shown in fig.7. Fig.7 shows 

Regarding Claims 4 and 8, the method of claims 1 and 5 is taught by Kalyanraman in view of Barolak.
Barolak further teaches that the propagating acoustic wave comprises a Lamb wave (Col.6; lines 36-39).

Regarding Claim 9 and 10, the method of claims 2 and 5 are taught by Kalyanraman in view of Barolak.
Kalyanraman does not explicitly teach that determining the variation metric using at least a difference between the first acoustic impedance value and the second acoustic impedance value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kalyanraman art to arrive at the instant invention because Kalyanraman utilizes tow impedances, Z(sonic) and Z(ultrasonic), to determine presence and types of microannulus, as shown in fig.7. Fig.7 shows that the Z(a) and Z(u) have different relationships to identify different microannulus. It would have been obvious to one of ordinary skill in the art to use a difference between Z(sonic) and Z(ultrasonic) using different conditions of Fig.7, to determine the presence of the micro-annulus between the casing and the cement. 
Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Deffenbaugh et al. (US 8,676,556 B2) teaches a hydrocarbon exploration method for determining subsurface reservoir properties such as porosity, permeability, and pore fluid type from an effective material property sensed by geophysical surveys or log measurements (col.1; lines 14-19), wherein the selected material property is selected from a group consisting of: bulk modulus, shear modulus, compressional wave velocity, shear wave velocity, Vp/Vs ratio, a Lame constant, and an anisotropy parameter (claim 3), and wherein the selected material property is selected from a group consisting of: conductivity, resistivity, formation factor, dielectric constant, capacitance, complex impedance, and a component of a complex impedance vector (claim 5).

Response to Arguments
Applicant’s arguments, filed on 08/12/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103, have been fully considered and are persuasive. Due to the current amendment to the Claims, the Objection to Claims is withdrawn. Therefore, the first office action has been withdrawn and the second non-final rejection is issued. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861